By the Court. Oakley, Ch. J.
The slander, as alleged in the complaint, undoubtedly consisted in a charge of insolvency against the plaintiff, who is engaged in the business of vending wooden ware in the city of Hew York, and a distinct intimation that he was unworthy of credit. It is well settled, that such allegations spoken of a merchant engaged in business, constitute an abundant cause of action. But it is contended, that the rule is not applicable to dealers like the plaintiff. We think, however, upon examination, that the principle is not so narrow as was insisted by the defendant’s counsel. Starkie, in his Treatise on Slander, at pages 117 and 118, lays down what we conceive to be the true rule, that imputations upon the credit of merchants and traders, which, if believed, must necessarily operate to their serious prejudice, are actionable; and he cites instances in which the rale has been applied to a great variety of trades and employments, in which credit is usual, and to some which were much less like the business of merchants, than the occupation of the plaintiff. The description in the complaint, of the plaintiff’s employment, in its ordinary meaning, does not, as was said by the defendant’s counsel, imply of itself merely that he was a turner of wooden bowls. It means a buyer and seller of wooden ware, and as such, he is within the established principle by which such words are held to be actionable without proof of special damage.
Judgment affirmed.